            Case 2:19-cv-00256-APG-PAL Document 17 Filed 03/18/19 Page 1 of 2



 1   NICHOLAS A. TRUTANICH
     United States Attorney
 2   District of Nevada
     Nevada Bar Number 13644
 3   MARK E. WOOLF
     Assistant United States Attorney
 4   501 Las Vegas Boulevard South, Suite 1100
     Las Vegas, Nevada 89101
 5   702-388-6336
     mark.woolf@usdoj.gov
 6   Attorneys for the United States

 7

 8                               UNITED STATES DISTRICT COURT
                                      DISTRICT OF NEVADA
 9
     Quality Loan Service Corporation,
10                                                        Case No.: 2:19-cv-00256-APG-PAL
                    Plaintiff,
11
            v.                                            Stipulation to Extend Time
12
     United States et al.,                                (First Request)
13
                     Defendants.
14

15          Pursuant to Local Rule IA 6-2 and Local Rule 7-1, the United States of America

16   and Quality Loan Service Corporation, through their respective counsel, hereby stipulate to

17   extend the time for the United States to file a responsive or other pleading until May 21,

18   2019. The extension is not sought for purposes of delay or any other improper purpose, but

19   to allow the parties to explore resolving this matter short of continued litigation.

20          It is the United States’ position that it has first priority vis-à-vis its restitution lien on

21   the surplus funds that are the subject of this interpleader complaint. The parties need

22   additional time, however, to allow other parties to either disclaim their interest, appear, or

23   have default taken against them. It is believed that the additional time requested by way of

24   this stipulation will be sufficient to permit the parties to either resolve this matter in its

25   entirety or identify the relevant issues that would need to be addressed in briefing under

26   Local Rule 22-1. The parties reserve the opportunity to request additional time should it be

27   necessary.

28

                                                          1
            Case 2:19-cv-00256-APG-PAL Document 17 Filed 03/18/19 Page 2 of 2



 1          Based on the foregoing, and good cause appearing, it is hereby stipulated and agree

 2   that the United States shall have up to and until May 21, 2019, to file a responsive or other

 3   pleading in this interpleader action.

 4          Respectfully submitted this 18th day of March 2019.

 5   NICHOLAS A. TRUTANICH                          MCCARTHY & HOLTHUS, LLP
     United States Attorney
 6
      /s/ Mark E. Woolf                             /s/ Kristin A. Schuler-Hintz
 7   MARK E. WOOLF                                  KRISTIN A. SCHULER-HINZ
     Assistant United States Attorney               Nevada Bar No. 7171
 8
     Attorneys for the United States                Attorney for Plaintiff Quality Loan Service Corp.
 9

10

11

12
                                                IT IS SO ORDERED:
13

14
                                                ________________________________
15                                              PEGGY A. LEEN
                                                UNITED STATES MAGISTRATE JUDGE
16

17                                                       March 22, 2019
                                                DATED: _______________________
18

19
20

21

22

23

24

25

26

27

28

                                                      2
